Citation Nr: 0433398	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  99-04 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the veteran filed a timely substantive appeal with 
the March 1996 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which found that the veteran had failed to file a 
timely substantive appeal from a March 1996 rating decision 
that granted entitlement to an effective date of October 8, 
1989, for a total disability rating based on individual 
unemployability (TDIU).  

This issue was originally addressed and denied by the Board 
in July 2001.  The veteran appealed the Board's July 2001 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and, in March 2003, the Court granted a joint 
motion for remand, vacating the Board's decision and 
remanding the issue on appeal for compliance with the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107 (West 2002)].  The joint motion 
also addressed the way VA framed the issue on appeal and 
stated that the posture of the case should be reevaluated 
upon remand.

Pursuant to the Joint Remand, the Board remanded the issue, 
suggesting that the posture of the case be reevaluated.  The 
RO has reframed the issue as whether the veteran filed a 
timely substantive appeal of the March 1996 rating decision 
that assigned the effective date of October 8, 1989, to the 
grant of a TDIU, which the Board has simplified on the 
caption to this decision.  Review of the other actions 
performed by the RO reveal that the mandate of that remand 
has been fulfilled.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The RO issued a decision on March 19, 1996, and sent it 
to the veteran on March 25, 1996.

3.  The veteran filed a notice of disagreement (NOD) with the 
March 1996 decision on May 3, 1996.

4.  The RO issued a Statement of the Case on May 28, 1996.

5.  The RO received a VA Form 9, Appeal to Board of Veterans' 
Appeals, dated on April 30, 1997, on May 7, 1997.


CONCLUSION OF LAW

A timely substantive appeal was not filed relative to the 
veteran's claim for an earlier effective date for TDIU, and 
the March 1996 decision is final.  38 U.S.C.A. §§1110, 1117, 
5107(b); 5108, 7104(b); 7105 (West 1991); 38 C.F.R. §§3.156, 
3.303, 3.317, 19.30, 19.32, 19.33, 19.34, 20.200, 20.202, 
20.300, 20.301, 20.302, 20.303, 20.304, 20.305 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim. See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001).  The Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the Court held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  The 
Board finds that such is the case as to the issue here on 
appeal.  As explained below, the issue on appeal is a 
procedural one, i.e. appellant's failure to file a timely 
substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (West 2002).  Therefore, based on 
the Court's decision in Manning, the Board concludes that the 
appellant's claim is not subject to the provisions of the 
VCAA.

Notwithstanding the fact that the VCAA appears to be 
inapplicable in this case, the appellant has been accorded 
ample opportunity to present evidence and argument as 
required by the Court's jurisprudence in general.

In a February 2004 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence was to be 
provided by him and what part VA would attempt to obtain for 
him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter also contained language in 
effect advising the veteran to submit or identify any 
evidence that he believed would help the RO decide his claim.  
See Pelegrini v. Principi, 17 Vet. App. 413 (2004), cf. VA 
O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the February 2004 VCAA 
notice was provided to the veteran long after the initial 
adjudication that his substantive appeal was not timely in 
May 1997.  In a recent decision, the U.S. Court of Appeals 
for Veterans Claims (Court) expressed the view that a 
claimant is entitled to VCAA notice prior to initial 
adjudication of the claim.  Pelegrini, 17 Vet. App. at 420-
421.  In this case, however, it is obvious that the RO could 
not have provided the VCAA notice prior to the initial 
adjudication because that adjudication took place more than 
three years prior to the enactment of the VCAA and the 
promulgation of its implementing regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable criteria for a timely 
substantive appeal.  He has continued to submit additional 
argument regarding his appeal and submitted a statement in 
March 2004 noting that he had "no additional evidence to 
submit on the matter now before the Board (AMC) and wish[ed] 
to have a decision based on supporting documentation..." 
identified in the February 2004 VCAA letter.  

In the September 2004 Supplemental Statement of the Case, the 
RO indicated that it had again reviewed the veteran's claims 
folders in their entirety.  Thus, the Board finds that the 
veteran received the same benefit of the RO's full 
consideration of the all the evidence of record, as he would 
have received had he received the VCAA notice prior to 
initial adjudication.  For the reasons set forth above, the 
Board finds that VA has fully satisfied its notification 
duties to the veteran and that he has not been prejudiced by 
any post-initial adjudication notification.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  There is no indication of outstanding records, and 
the Board concludes that VA's duties to assist the veteran 
have been fulfilled.

Law and Regulation

Under the VA's appellate scheme, and in particular during the 
period of time under consideration, March 1996 to May 1997, a 
perfected appeal consisted of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  
38 C.F.R. § 20.200 (1996).

Law and regulations allow the Board to address questions 
pertaining to its jurisdictional authority to review a 
particular case, including, but not limited to, determining 
whether Notices of Disagreement and Substantive Appeals are 
adequate and timely.  The Board may dismiss any case over 
which it does not have jurisdiction.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. § 20.101(d) (2004).

The law outlines the basic process by which an appeal is 
perfected from an adverse decision of the VA:

(1) Where the claimant, or the claimant's 
representative, within the time specified in this 
chapter [38 U.S.C.A. §§ 7101 et seq.], files a notice of 
disagreement with the decision of the agency of original 
jurisdiction, such agency will take such development or 
review action as it deems proper under the provisions of 
regulations not inconsistent with this title.  If such 
action does not resolve the disagreement either by 
granting the benefit sought or through withdrawal of the 
notice of disagreement, such agency shall prepare a 
statement of the case.  A statement of the case shall 
include the following: 

(A) A summary of the evidence in the case pertinent 
to the issue or issues with which disagreement has 
been expressed. 
(B) A citation to pertinent laws and regulations 
and a discussion of how such laws and regulations 
affect the agency's decision. 
(C) The decision on each issue and a summary of the 
reasons for such decision....

(3) Copies of the "statement of the case" prescribed 
in paragraph (1) of this subsection will be submitted to 
the claimant and to the claimant's representative, if 
there is one.  The claimant will be afforded a period of 
sixty days from the date the statement of the case is 
mailed to file the formal appeal.  This may be extended 
for a reasonable period on request for good cause shown.  
The appeal should set out specific allegations of error 
of fact or law, such allegations related to specific 
items in the statement of the case.  The benefits sought 
on appeal must be clearly identified.  The agency of 
original jurisdiction may close the case for failure to 
respond after receipt of the statement of the case, but 
questions as to timeliness or adequacy of response shall 
be determined by the Board of Veterans' Appeals.  
38 U.S.C.A. § 7105(d) (West 1991 & Supp. 1996) (emphasis 
added).

VA has promulgated regulations enacting the law's 
requirements.  These regulations also provide that a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(b) (1996).

A substantive appeal consists of a properly completed VA Form 
9, or other "correspondence" containing the necessary 
information.  38 C.F.R. § 20.202 (1996).  A substantive 
appeal must generally identify the issues being appealed and 
set out specific arguments relating to errors of fact or law.  
Id.  However, the Board will construe any "arguments" 
liberally, and will not presume that an appellant agrees with 
any statement of fact contained in an SOC even if not 
specifically contested.  Id.  The substantive appeal may be 
filed by either the claimant personally, or his or her proper 
representative.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.301 
(1996).  

An extension of the 60-day period for filing a Substantive 
Appeal, or the 60- day period for responding to a 
Supplemental Statement of the Case when such a response is 
required, may be granted for good cause. A request for such 
an extension must be in writing and must be made prior to 
expiration of the time limit for filing the Substantive 
Appeal or the response to the Supplemental Statement of the 
Case.  38 C.F.R. § 20.303 (1996).

When computing the time limit for filing, when the "Rules 
require that any written document be filed within a specified 
period of time, a response postmarked prior to expiration of 
the applicable time limit will be accepted as having been 
timely filed. In the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by the 
Department of Veterans Affairs. In calculating this 5-day 
period, Saturdays, Sundays and legal holidays will be 
excluded."  38 C.F.R. § 20.305(a) (1996).

"In computing the time limit for filing a written document, 
the first day of the specified period will be excluded and 
the last day included.  Where the time limit would expire on 
a Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation."  38 C.F.R. 
§ 20.305(b) (1996).

Factual Background

Review of the veteran's claims folder reveals that an appeal 
for a disability rating greater than 20 percent for the 
veteran's service-connected back disorder was denied by the 
Board in September 1987.

In November 1988, the veteran filed a claim seeking a 
temporary total disability rating under 38 C.F.R. § 4.30.  
This claim was granted, effective November 1988.  In February 
1989, the veteran disagreed with the termination of his 
§ 4.30 benefits and the return of his disability rating to 20 
percent effective February 1989.

After many years of appellate consideration, his appeal 
reaching the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court), and several remands by the 
Board to the RO, the veteran's claim was granted and TDIU 
benefits were authorized by the RO in a March 19, 1996 rating 
decision.  The rating decision was sent to the veteran under 
cover of a letter dated March 25, 1996.

Review of the effective dates and amounts of the veteran's 
disability compensation reveals entitlement to the following 
disability benefits:
	0 percent from April 1, 1975
	10 percent from March 23, 1983
	20 percent from April 16, 1984
	100 percent from November 7, 1988 (Paragraph 30)
	40 percent from April 1, 1989
	60 percent schedular rating from October 8, 1989
100 percent total rating from October 8, 1989 to present 
(TDIU and Paragraph 30)

The veteran filed an NOD with the March 1996 rating decision 
on May 3, 1996.

The RO issued an SOC on May 28, 1996.

The records of the St. Louis RO indicate that the veteran 
visited the offices of the RO on June 3, 1996.  The veteran 
reports that he discussed his intention to continue his 
appeal with RO personnel on that occasion and filed a VA Form 
9.  Careful review of the veteran's claims folder does not 
reveal any document date stamped received on June 3, 1996.

There is no other record of a communication from the veteran 
that could be construed as a substantive appeal until the 
receipt of the veteran's properly completed VA Form 9 on May 
7, 1997.

Analysis

Application of the law and regulation for perfecting an 
appeal to the Board to the facts of this case mandates that 
the veteran had until March 25, 1997, one year from the date 
of notification of the rating decision establishing 
entitlement to TDIU benefits to file a VA Form 9 or other 
correspondence containing the necessary information.

With regard to the veteran's contention that he filed a VA 
Form 9 on June 3, 1996, and that the VA has misplaced it, the 
Board finds that the presumption of administrative regularity 
comes into play.  "The presumption of regularity supports 
the official acts of public officers and, in the absence of 
clear evidence to the contrary, courts presume that they have 
properly discharged their official duties." Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926)).  While the Ashley case dealt with regularity 
and procedures at the Board, in Mindenhall v. Brown, 
7 Vet. App. 271 (1994), the Court applied the presumption of 
regularity to procedures at the RO level, such as in the 
instant case.  The Court specifically held that a statement 
such as the veteran's, standing alone, is not sufficient to 
rebut the presumption of regularity in RO operations.  In 
short, there is no objective evidence of record that supports 
the veteran's contention that he filed a substantive appeal 
on that date.  The Board notes that the RO did send the 
veteran a letter dated in July 1996 regarding his "recent 
inquiry requesting retroactive benefits to be paid" for his 
child.  Absent some evidence that the veteran communicated 
about his appeal during this period the presumption of 
administrative regularity applies and the Board discounts the 
veteran's contention.

The Board finds that the veteran failed to file a substantive 
appeal, or any other correspondence, that exhibited intent to 
pursue appellate consideration of the effective date of the 
TDIU before March 25, 1997.  He also did not, prior to the 
end of the period to file a substantive appeal, request an 
extension of time.  

Accordingly, the Board must find that the March 1996 rating 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 3.302, 20.1103 (1996).  


ORDER

A substantive appeal not having been timely filed, the appeal 
is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



